      Case 2:21-cv-00476-JCZ-JVM Document 44 Filed 06/15/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 ROBERT M. CHAMPAGNE III, ET AL.            *       CIVIL ACTION NO. 21-476
                                            *
 VERSUS                                     *       SECTION: “A”(1)
                                            *
 M/V UNCLE JOHN, ET AL.                     *       JUDGE JAY C. ZAINEY
                                            *
                                            *       MAGISTRATE JUDGE
                                            *       JANIS VAN MEERVELD
                                            *

                                ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss Counterclaim

(Rec. Doc. 35) filed by Plaintiffs/Counter-Defendants, Robert M. Champagne III and

Elizabeth G. Champagne. Counter-claimant Alexis Marine, LLC opposes the motion.

The motion, submitted for consideration on June 9, 2021, is before the Court on the

briefs without oral argument.

       The main demand in this case is a maritime allision action for damages. The

plaintiffs, Robert M. Champagne III and Elizabeth G. Champagne, own waterfront

property in Houma, Louisiana. Plaintiffs allege that on March 10, 2020, the M/V UNCLE

JOHN lost control and ran aground causing extensive damage to the erosion protection

concrete bank cover located on their property. On March 8, 2021, Plaintiffs filed suit in

this Court against Alexis Marine, LLC in personam as owner of the UNCLE JOHN,

against A&T Maritime Logistics, LLC as the vessel’s operator, and against the UNCLE

JOHN in rem. The United States Marshal for this district arrested the vessel pursuant to

a warrant issued by this Court, (Rec. Doc. 11, Warrant), Sea Sales, LLC was appointed

substitute custodian, (Rec. Doc. 8, Order), and the Court granted an order to permit the

vessel to move within the district (Rec. Doc. 15, Order). Unfortunately, the towing

                                                1
      Case 2:21-cv-00476-JCZ-JVM Document 44 Filed 06/15/21 Page 2 of 4




contractor hired by Sea Sales, LLC, acting in contravention to the instructions provided,

towed the vessel to an unauthorized location and in doing so caused damage to the

UNCLE JOHN’s propulsion system. It is undisputed that when this occurred the vessel

was in the custody of Sea Sales, LLC and that Plaintiffs were not involved in and had no

contemporaneous knowledge of the towing detour that damaged the UNCLE JOHN. It is

the Court’s understanding that Sea Sales, LLC accepted responsibility for the damage

to the UNCLE JOHN and paid for the necessary repairs.

       At this time the vessel remains under arrest and while Alexis Marine complains of

financial hardship as a result of being deprived of its vessel, it has made no attempt to

post a bond in order to secure the vessel’s release. In fact, Plaintiffs advise that they

have learned that Alexis Marine had no insurance to cover the damage that the UNCLE

JOHN caused to their property, and that it has become apparent that Alexis Marine

lacks the financial ability to obtain a bond in order to regain its vessel. Plaintiffs posit

that their sole means of recourse for their property damage will be to have the vessel

sold at auction.

       In response to Plaintiffs’ claim, Alexis Marine counter-claimed contending that

there could be additional damage to the UNCLE JOHN and that the repairs may

possibly have not been done properly, (Rec. Doc. 26, Counter-Claim ¶¶ VII-VIII), and

that if there are any such problems then Plaintiffs are responsible.

       Plaintiffs have moved to dismiss the counter-claim arguing that there is no basis

in maritime law to hold them liable. The Court agrees. There are no facts alleged that

suggest that Plaintiffs had any involvement whatsoever in the towing detour that

damaged the UNCLE JOHN, or even the hiring of the towing contractor. There are



                                               2
      Case 2:21-cv-00476-JCZ-JVM Document 44 Filed 06/15/21 Page 3 of 4




likewise no facts alleged that would suggest that Plaintiffs acted imprudently or

negligently in hiring Sea Sales as the substitute custodian. Alexis Marine points to no

authority under maritime law that would make a seizing creditor like Plaintiffs liable for

the acts of the substitution custodian simply by hiring him, without more.

       Alexis Marine’s entire theory, as explained in its opposition, is that it was

unnecessary for Plaintiffs to have the vessel arrested but even this assertion is contrary

to the facts in this case. Pretermitting the fact that Alexis Marine cannot even allege

extant damage to the UNCLE JOHN in light of the repairs that were effected (allegedly

with its approval no less), as pointed out by Plaintiffs, aside from having the vessel

arrested in order to perfect their in rem claim against the vessel, their only recourse for

the property damage that they sustained will likely be to have the UNCLE JOHN sold at

auction. Besides not maintaining insurance of its own for damage caused by its vessel,

Alexis Marine apparently did not verify that the charterer on the day of the incident

carried the insurance required under that agreement. And Alexis Marine’s argument that

the hold harmless language in favor of the United States and the United States Marshal

somehow inures to its benefit is meritless.

       Accordingly, and for the foregoing reasons;




                                              3
      Case 2:21-cv-00476-JCZ-JVM Document 44 Filed 06/15/21 Page 4 of 4




      IT IS ORDERED that the Motion to Dismiss Counterclaim (Rec. Doc. 35) filed

by Plaintiffs/Counter-Defendants, Robert M. Champagne III and Elizabeth G.

Champagne is GRANTED. The counter-claim asserted by Alexis Marine, LLC and the

M/V UNCLE JOHN and against Plaintiffs/Counter-Defendants, Robert M. Champagne

III and Elizabeth G. Champagne, is DISMISSED.

      June 15, 2021

                       ________________________________
                                 JAY C. ZAINEY
                        UNITED STATES DISTRICT JUDGE




                                         4
